Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are pending in this application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a.  A = aromatic or partially fused bicyclic C9-C10-carbocyclyl rings as shown below:

    PNG
    media_image1.png
    123
    113
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    140
    94
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    104
    117
    media_image3.png
    Greyscale


A = aromatic or partially fused bicyclic C10-heterocyclic rings as shown below:

    PNG
    media_image4.png
    129
    377
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    145
    113
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    159
    516
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    122
    122
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    112
    118
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    685
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    111
    660
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    123
    645
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    124
    647
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    122
    625
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    159
    389
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    122
    293
    media_image15.png
    Greyscale

c.  A = aromatic or partially fused bicyclic C9-heterocyclic rings namely compounds of A1-A61, A79, A90-A111, A143-A144 and A147.

A = aromatic or partially fused bicyclic C8-heterocyclic rings as shown below: 

    PNG
    media_image16.png
    103
    492
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    109
    648
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    139
    658
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    123
    269
    media_image19.png
    Greyscale

Note that definition of A given in claim 1 (see below), does not embrace the compounds of listed above. 

    PNG
    media_image20.png
    95
    698
    media_image20.png
    Greyscale



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 9, 11 and 12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.

The chemical compounds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
A telephone call was made on 12/06/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In order to expedite prosecution, the examiner recommends that applicants review their invention.  Applicant’s invention is very broad due to the broad and unclear definition of A.  Applicants also have to fix the problems associated with ring A.  First, it is unclear where the oxadiazolyl is attached to ring A.  There is no bond that shows how ring A is attached to the oxadiazolyl ring. Second, applicants have recited 8-membered heterocyclic rings, but said ring are not supported by the definition of A.
In regard to claim 9, the examiner recommends that applicants review if the claim is drawn to a product or a method. If it is method of use, it should be written as a method of use claim.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



December 6, 2021